

Exhibit 10.72






THE PROGRESSIVE CORPORATION
DIRECTOR COMPENSATION


 
2013-2014 Compensation
Non-Executive Chairman of the Board
$300,000
Lead Independent Director
$25,000 additional (prorated November 2013-May 2014)
Audit Committee Chair
$250,000
Audit Committee Member
$230,000
Compensation Committee Chair
$240,000
Compensation Committee Member
$225,000
Investment Committee Chair
$230,000
Investment Committee Member
$225,000
Nominating and Governance Chair
$20,000 additional
Nominating and Governance Member
$15,000 additional




